             Case 2:18-cr-00294-RSM Document 116 Filed 03/25/21 Page 1 of 3




 1                                                     CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                         NO. CR18-294RSM
11                                                   ORDER TO CONTINUE TRIAL
                                 Plaintiff,
12
                           v.
13
14 VOLODIMYR PIGIDA,
15
                                 Defendant.
16
17
18          This matter comes before the Court on the parties’ motion to continue the trial date
19 and the facts set forth therein. Having thoroughly considered the motion and the relevant
20 record, the Court adopts the facts set forth in the parties’ Stipulated Motion to Continue
21
     Trial, and further finds as follows:
22
            1. Over the past year, the COVID-19 pandemic has significantly impacted the
23
                Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-
24
                20, 15-20, 16-20, 17-20, 18-20, and 04-21, each of which the Court incorporates
25
                by reference).
26
            2. In light of the recommendations made by the Centers for Disease Control and
27
28              Prevention (CDC) and Public Health for Seattle and King County regarding social
      Order Continuing Trial - 1                                      FEDERAL PUBLIC DEFENDER
      (Volodimyr Pigida; CR18-294RSM)                                    1601 Fifth Avenue, Suite 700
                                                                           Seattle, Washington 98101
                                                                                      (206) 553-1100
            Case 2:18-cr-00294-RSM Document 116 Filed 03/25/21 Page 2 of 3




 1
               distancing measures required to stop the spread of this disease, as well as the lack
 2
               of the type of personal protective equipment necessary to ensure the health and
 3
               safety of all participants, limiting the size and frequency of gatherings, including
 4
               trials, remains critical to preventing serious injury and death from COVID-19.
 5
               Additionally, public health guidance has impacted the number of jurors, witnesses,
 6
               counsel, and Court staff that can be present in the courtroom.
 7
 8         3. In light of these restrictions, the Court finds that “failure to grant a continuance in

 9             th[is] proceeding would be likely to make continuation of such proceeding
10             impossible, or result in a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i).
11             The parties represent that the presentation of this trial will require the presence of
12             multiple witnesses, some of whom are located out of state. Given the current
13             pandemic, out-of-state travel is not recommended, and precautions must be
14             implemented. Additionally, translators will be required to ensure the Defendant
15             and foreign language speaking witnesses are able to understand and participate in
16
               the proceedings. The need for these translators will increase the number of
17
               individuals required to be in the courtroom during trial. And due to the
18
               complexity of this case, the presentation of evidence will be lengthy, lasting three
19
               to four weeks in duration. In order to ensure that this trial can be safely
20
               conducted, a continuance is required.
21
           4. Additionally, government counsel has numerous other trials pending in this
22
23             District, which will impact their ability to adequately prepare for trial in this

24             matter. Furthermore, defense counsel is unavailable in late-December and early-

25             January. Accordingly, failure to grant the requested continuance “would
26             unreasonably deny the defendant or the Government continuity of counsel.” 18
27             U.S.C. § 3161(h)(7)(B)(iv).
28
     Order Continuing Trial - 2                                          FEDERAL PUBLIC DEFENDER
     (Volodimyr Pigida; CR18-294RSM)                                        1601 Fifth Avenue, Suite 700
                                                                              Seattle, Washington 98101
                                                                                         (206) 553-1100
             Case 2:18-cr-00294-RSM Document 116 Filed 03/25/21 Page 3 of 3




 1
            5. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing
 2
                the trial in this case outweighs the best interest of the public and the defendant to a
 3
                speedy trial.
 4
            IT IS ORDERED that trial in this matter shall be continued to January 10, 2022.
 5
            IT IS FURTHER ORDERED that the period time from the date of this order, up to
 6
     and including trial date of January 10, 2022, shall be excludable time pursuant to 18 U.S.C.
 7
 8 § 3161.
 9       Dated this 25th day of March 2021.
10
11                                              A
                                                RICARDO S. MARTINEZ
12                                              CHIEF UNITED STATES DISTRICT JUDGE
13
14 Presented by:
15
16 /s/ Jesse Cantor
   JESSE CANTOR
17
18 /s/ Justin Arnold
   JUSTIN ARNOLD
19
20
21
22
23
24
25
26
27
28
      Order Continuing Trial - 3                                         FEDERAL PUBLIC DEFENDER
      (Volodimyr Pigida; CR18-294RSM)                                       1601 Fifth Avenue, Suite 700
                                                                              Seattle, Washington 98101
                                                                                         (206) 553-1100
